'Appeal from a judgment of the Supreme Court, entered in the office of the clerk of Tompkins county on April 7, 1937, against both defendants upon the verdict of a jury, and from an order denying a motion to set aside the verdict and for a new trial. Plaintiff was injured while descending a fire escape ladder, which she had been invited to use by the owner. The counterweight caught in some telephone wires maintained by the defendant telephone company and the counterweight cable broke. Liability against the defendant Couch was predicated upon the faulty condition and operation of the fire escape and cable and against the defendant telephone company because of negligent maintenance of its wires in a place and manner likely to cause harm to *798one using the fire escape. Judgment and order unanimously affirmed, with costs, Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.